     Case: 1:17-cv-05722 Document #: 42 Filed: 10/30/18 Page 1 of 6 PageID #:237



                            UNITED STATES DISTRICT COURT
                          FOR NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

TERRANCE D. PRESIDENT                )
                                     )
                                     )
             Plaintiff,              )                             Case No. 1:17-cv-05722
                                     )
                                     )                             Judge: Andrea R. Wood
      v.                             )
                                     )
OFFICER LEIF GOFF (Star# 11111),     )                             Jury Demanded
OFFICER SCOTT SLECHTER (Star# 1462), )
and THE CITY OF CHICAGO              )                             Magistrate Judge: Susan E. Cox
                                     )
             Defendants.             )

             FIRST AMENDED COMPLAINT FOR CIVIL RIGHTS VIOLATIONS

        By a leave of Court, Terrance D. President, by his attorney, Joseph K. Nichele, for his First

Amended Complaint for Civil Rights Violations, states:

                                      NATURE OF THE CASE

        1.      Terrance D. President (“President”) brings this action against two Chicago Police

Officers in their individual and official capacities, and the City of Chicago for a violation of his right to

be free from unreasonable seizure secured by the Fourth Amendment to the United States

Constitution (U.S. Const., Amend. IV) pursuant to 42 U.S.C. § 1983. President seeks compensatory

damages for personal injuries, substantial mental anguish, and emotional distress, and his attorney’s

fees under 28 U.S.C. § 1988. Additionally, President brings a claim for intentional infliction of

emotional distress under Illinois law and seeks compensatory damages.

                       STATEMENT OF JURISDICTION AND VENUE

        2.      The United States District Court has jurisdiction of President’s civil rights claim

pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343 in conjunction with 42 U.S.C. § 1983, and his state



                                                     1
     Case: 1:17-cv-05722 Document #: 42 Filed: 10/30/18 Page 2 of 6 PageID #:238



law claim pursuant to 28 U.S.C. § 1367. The Northern District of Illinois is the proper venue because

this action arose within this judicial district. 28 U.S.C. § 1391.

                                           THE PARTIES

        3.      President is a citizen of Illinois and is currently incarcerated at the Dixon Correctional

Center in Dixon, Illinois.

        4.      The City of Chicago is a municipal corporation located in the State of Illinois. At all

times pertinent, the City of Chicago was the employer of Officer Leif Goff (Star No. 11111) (“Officer

Goff”) and Sergeant Scott Slechter (Star No. 1462) (“Sergeant Slechter”).

        5.      At all times pertinent, Officer Goff and Officer Slechter were employed by the City of

Chicago as duly appointed police officers and were acting within the scope of their employment and

under color of law.

        6.      Officer Goff and Sergeant Slechter are being sued in their individual and official

capacities with respect to all claims.

                              FACTS COMMON TO ALL COUNTS

        7.      On September 1, 2016, President was walking to work along Grenshaw Street in

Chicago.

        8.      As President approached the intersection of Grenshaw and Pulaski Road, Officer

Goff and Sergeant Slechter pulled up to President in an official police vehicle and asked President if he

had any contraband on him.

        9.      President responded to Officer Goff and Sergeant Slechter that he did not have any

contraband on him.

        10.     Officer Goff and Sergeant Slechter then grabbed President by both arms and slammed

him to the ground on his face and knee, causing injuries to his mouth and knee. Officer Goff and

Sergeant Slechter forcefully put President into handcuffs and placed him under arrest.

                                                    2
     Case: 1:17-cv-05722 Document #: 42 Filed: 10/30/18 Page 3 of 6 PageID #:239



         11.     As the officers were putting handcuffs on him, President asked what happened and

why he was being arrested. Officer Goff and Sergeant Slechter responded that President “might have

a warrant” out for his arrest.

         12.     At the time Officers Goff and Slechter arrested President, they knew President had no

active warrants for his arrest.

         13.     After placing President under arrest, Officer Goff and Sergeant Slechter transported

President to the Chicago Police Department’s facility at Homan and Fillmore Streets in Chicago for

processing.

         14.     Following his arrest, President was charged, in two separate cases, with delivery of a

controlled substance within 1,000 of a school. In both cases, it was alleged President had sold a

controlled substance to undercover police officers on two separate occasions in exchange for

prerecorded funds.

         15.     At all times pertinent, the City of Chicago failed to train, supervise, and discipline its

police officers, including Officer Goff and Sergeant Slechter, with respect to the use of excessive force

against suspected criminals or otherwise address and curtail obvious such pervasive use of excessive

force.

         16.     The pervasive unconstitutional behavior perpetrated by the City of Chicago’s police

officers was so widespread that it was an unofficial policy or custom of the City of Chicago.

                                             COUNT I
                            Violation of Civil Rights under Section 1983

         1-16.   Paragraphs 1 through 16 of the Nature of the Case, the Statement of Jurisdiction and

Venue, the Parties, and the Facts Common to All Counts sections are realleged as Paragraphs 1

through 16 of Count I.

         17.     In arresting President, Officer Goff and Sergeant Slechter used force which far

exceeded the amount reasonable and necessary to effectuate the arrest.
                                               3
        Case: 1:17-cv-05722 Document #: 42 Filed: 10/30/18 Page 4 of 6 PageID #:240



          18.     By using excessive force in arresting President, Officer Goff and Sergeant Slechter

deprived President of his right to be free from unreasonable seizure under the Fourth Amendment to

the United States Constitution.

          19.     At all times pertinent, Officer Goff and Sergeant Slechter were acting within the scope

of their employment as duly appointed police officers in the City of Chicago and were acting under

color of state law, and they were acting pursuant to the City of Chicago’s unofficial custom of allowing

police officers to use excessive force against arrestees.

          20.     As a result of Officer Goff and Sergeant Slechter’s conduct, President suffered severe

personal injuries and substantial mental anguish and emotional distress.

          21.     Officer Goff’s and Sergeant Slechter’s conduct was intentional and was performed

with a reckless and callous indifference to the constitutional rights of President such that an award of

compensatory damages is inadequate and punitive damages should be awarded to punish Officer Goff

and Sergeant Slechter for their misconduct.

          WHEREFORE, Terrance D. President demands a jury trial and prays for judgment in his

favor and against Officer Leif Goff (Star No. 11111), Sergeant Scott Slechter (Star No. 1462), and the

City of Chicago, in a sum that will reasonably and fairly compensate him for his injuries and damages,

punitive damages, court costs, attorneys’ fees, and such further and other relief that this Court deems

just.

                                              COUNT II
                             Intentional Infliction of Emotional Distress

          1-21.   Paragraphs 1 through 21 of Count I are realleged as Paragraphs 1 through 21 of Count

II.

          22.     Officer Goff’s and Sergeant Slechter’s conduct of forcefully placing President under

arrest in violation of the Fourth Amendment was extreme and outrageous and extended beyond all

bounds of decency.
                                                    4
     Case: 1:17-cv-05722 Document #: 42 Filed: 10/30/18 Page 5 of 6 PageID #:241



        23.     At all times pertinent, the Officer Goff and Sergeant Slechter intended to cause or

knew there was a high probability that their conduct would cause President to suffer severe emotional

distress.

        24.     At all times pertinent, Officer Goff and Sergeant Slechter were acting within the scope

of their employment as duly appointed police officers in the City of Chicago and were acting pursuant

to the City of Chicago’s unofficial custom of allowing police officers to use excessive force against

arrestees.

        25.     As a result of Officer Goff’s and Sergeant Slechter’s conduct, President suffered

severe emotional distress.

        WHEREFORE, Terrance D. President demands a jury trial and prays for judgment in his

favor and against Officer Leif Goff (Star No. 11111), Sergeant Scott Slechter (Star No. 1462), and the

City of Chicago in a sum that will reasonably and fairly compensate him for his injuries and damages,

court costs, and such further and other relief that this Court deems just.

                                                                TERRANCE PRESIDENT,



                                                        By:      /s/ Joseph K. Nichele
                                                                One of His Attorneys




                                                   5
    Case: 1:17-cv-05722 Document #: 42 Filed: 10/30/18 Page 6 of 6 PageID #:242



                                  CERTIFICATE OF SERVICE

         I, the undersigned attorney, certify that I electronically filed the foregoing First Amended
Complaint for Civil Rights Violations via the ECF/CM case filing system by 5:00 p.m. on October
30, 2018, and that the foregoing was served via email to Christine K. Wee, City of Chicago Department
of Law at Christine.Wee@cityofchicago.org and Julian Johnson, City of Chicago Department of Law
at julian.johnson@cityofchigago.org.


                                                               /s/ Joseph K. Nichele



Joseph K. Nichele
Broida and Nichele, Ltd.
Attorneys for Plaintiff
1250 East Diehl Road, Suite 108
Naperville, Illinois 60563
(630) 245-1515
(630) 245-1565 (Fax)
lawyers@broida-law.com




                                                 6
